DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 1, 2021 in response to the previous Non-Final Office Action (10/01/2020) is acknowledged and has been entered.
	Claims 1 and 3 – 19 are currently pending.
	Claim 2 is cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 1, 2021, with respect to claims have been fully considered and are persuasive.  

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 11/04/2020. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1 and 3 – 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 18 – 19, the closest prior art fails to disclose, suggest or teach a capacitance changing part for changing a capacitance of the floating diffusion in accordance with a capacitance changing signal[[,]], a first conductive layer forming a plurality of wires connected at least to diffusion layers of the binning switch; and a second conductive layer different from the first conductive layer, the second conductive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698